373 S.C. 600 (2007)
647 S.E.2d 175
In the Matter of John Plyler MANN, Jr., Petitioner.
Supreme Court of South Carolina.
June 6, 2007.

ORDER
On October 24, 2003, petitioner was placed on interim suspension. In the Matter of Mann, 356 S.C. 237, 588 S.E.2d 588 (2003). On June 1, 2004, the Court indefinitely suspended petitioner from the practice of law. In the Matter of Mann, 359 S.C. 134, 597 S.E.2d 789 (2004).
In September 2006 petitioner filed a Petition for Reinstatement and the matter was referred to the Committee on Character and Fitness (CCF). The CCF has filed a Report and Recommendation in which it recommends the Court grant the petition subject to the condition that petitioner fully repay the Lawyers' Fund for Client Protection (Lawyers' Fund) for claims paid on his behalf. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed any exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement subject to the condition that petitioner fully repay the Lawyers' Fund for *601 all claims paid on his behalf within one (1) year of the date of his reinstatement.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.,
  /s/ James E. Moore, J.
  /s/ John H. Waller, Jr., J.
  /s/ E.C. Burnett, III, J.
  /s/ Costa M. Pleicones, J.